--------------------------------------------------------------------------------

Exhibit 10.1

 
Execution Copy


AMENDING AGREEMENT


THIS AMENDING AGREEMENT (this “Agreement”), dated as of,________________ 2008,
is made by and among OccuLogix, Inc. (the “Company”), a Delaware corporation
with executive offices located at 2600 Skymark Avenue, Building 9, Suite 201,
Mississauga, Ontario, L4W 5B2, Marchant Securities Inc. (the “Agent”), an
Ontario corporation with offices located at 100 York Boulevard, Suite 404,
Richmond Hill, Ontario, L4B 1J8, and the undersigned investor (the “Investor”). 


The Company may be considered a “connected issuer” and/or a “related issuer” (as
those terms are defined in National Instrument 33-105—Underwriting Conflicts) of
the Agent.  Elias Vamvakas, the Chairman and Chief Executive Officer of the
Company, and members of his family have an indirect ownership interest in the
Agent as to approximately 32%.  See Section 3.2(p) of the Securities Purchase
Agreement (defined below).


BACKGROUND


A.       Reference is made to the Securities Purchase Agreement, dated as of May
19, 2008, by and among the Company, the Agent and the investors listed on the
Schedule of Investors attached as Exhibit A thereto (individually, an “SPA
Investor” and, collectively, the “SPA Investors”), including the Investor,
pursuant to which the SPA Investors agreed to purchase, and the Company agreed
to sell, upon the terms and conditions stated therein, $5,076,500 aggregate
amount of shares of common stock, par value $.001 per share, of the Company (the
“Securities Purchase Agreement”).


B.        Reference also is made to the Loan Agreement, dated as of February 19,
2008, by and among the Company, the lenders listed on the Schedule of Lenders
attached as Exhibit A thereto and the Agent, as collateral agent, pursuant to
which the lenders party thereto advanced to the Company a loan in an aggregate
principal amount of $3,000,000 (the “Original Loan Agreement”).


C.        Reference also is made to the Amending Agreement, dated as of May 5,
2008, by and among the Company, the lenders listed on the Schedule of New
Lenders attached as Exhibit A thereto and the Agent, as collateral agent,
pursuant to which the lenders party thereto advanced to the Company a loan in an
aggregate principal amount of $300,000 and pursuant to which the Original Loan
Agreement was amended (the “Amending Agreement”).  The Original Loan Agreement,
as amended by the Amending Agreement, is referred to hereinafter as the “Loan
Agreement”.


D.        In response to the Company’s need for additional short-term financing,
certain of the SPA Investors have agreed to advance a loan to the Company in an
aggregate principal amount of $2,893,500 (the “SPA Investors’ Loan”) pursuant to
the Second Amending Agreement, dated as of July 28, 2008, by and among the
Company, the lenders listed on the Schedule of Second New Lenders attached as
Exhibit A thereto, the lenders listed on the Schedule of Required Lenders
attached as Exhibit B thereto and the Agent, as collateral agent, which, among
other things, amends the Loan Agreement (the “Second Amending Agreement”).  In
partial consideration of the advance by certain of the SPA Investors of the SPA
Investors’ Loan, the Company has agreed to decrease each such SPA Investor’s
commitment under the Securities Purchase Agreement in an amount equal to the
portion of the principal amount of the SPA Investors’ Loan advanced by each such
SPA Investor.

 
 

--------------------------------------------------------------------------------

 
 
E.        The Company has agreed to decrease to zero the commitment under the
Securities Purchase Agreement of a certain SPA Investor who, the Company has
learned, is not qualified to purchase securities of the Company pursuant to the
Securities Purchase Agreement.


F.        Pursuant to, and upon the terms and conditions stated in, the
Securities Purchase Agreement, as amended hereby, the Company agrees to sell
$2,173,000 aggregate amount of shares of common stock, par value $.001 per
share, of the Company.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, the Agent and the
Investor hereby agree as follows:


1.         Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Securities Purchase Agreement.


2.         Exhibit A.


(a)        The Schedule of Investors attached as Exhibit A to the Securities
Purchase Agreement is hereby deleted in its entirety and replaced with the
Schedule of Investors attached as Exhibit A to this Agreement.


(b)        For greater certainty, if the Investor is one of the SPA Investors
who have agreed to advance a portion of the principal amount of the SPA
Investors’ Loan pursuant to the Second Amending Agreement, then the dollar
amount appearing under the column headed “Amount of Investment (U.S.$)”,
opposite the Investor’s name, on the Schedule of Investors attached as Exhibit A
to the Securities Purchase Agreement, as amended hereby, shall be deemed to be a
dollar amount that is lower than the corresponding dollar amount appearing on
such schedule, immediately prior to its amendment hereby, by the amount of the
portion of the principal amount of the SPA Investors’ Loan advanced by the
Investor.


(c)        From and after the date hereof, each of the SPA Investors, opposite
whose name on the Schedule of Investors attached as Exhibit A to this Agreement
appears a nil dollar amount under the column headed “Amount of Investment
(U.S.$)”, shall no longer have any rights, or owe any obligations, under the
Securities Purchase Agreement, and neither the Company nor the Agent shall have
any rights against, or owe any obligations to, any of such SPA Investors
pursuant to the Securities Purchase Agreement.

 
2

--------------------------------------------------------------------------------

 
 
3.         Recital B.  The parties hereto hereby acknowledge and agree that the
minimum number of shares of the Common Stock to be purchased and sold pursuant
to the Securities Purchase Agreement, as amended hereby, shall be the quotient
of (i) the aggregate of the dollar amounts appearing on the Schedule of
Investors attached as Exhibit A to this Agreement, divided by (ii) $0.10 and, in
any event, shall be less than the minimum number referenced in Recital B of the
Securities Purchase Agreement.


4.         Definition of “Agency Agreement”.  The definition of “Agency
Agreement” in Section 1.1 of the Securities Purchase Agreement is hereby deleted
in its entirety and replaced with the following definition:


“Agency Agreement” means the Agency Agreement entered into, or to be entered
into, by the Agent and the Company in respect of the Offering.


5.         Section 5.1(b).  Paragraph (b) of Section 5.1 of the Securities
Purchase Agreement is hereby deleted in its entirety and replaced with the
following paragraph (b):


(b)       Stockholder Approval.  The majority of the stockholders of the Company
shall have duly approved the transactions contemplated by the Transaction
Documents;


6.         Section 5.2(c).  Paragraph (b) of Section 5.2 of the Securities
Purchase Agreement is hereby deleted in its entirety and replaced with the
following paragraph (b):


(b)       Stockholder Approval.  The majority of the stockholders of the Company
shall have duly approved the transactions contemplated by the Transaction
Documents.


7.         Section 7.1.  Section 7.1 of the Securities Purchase Agreement is
hereby deleted in its entirety and replaced with the following Section 7.1:


7.1       Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date,
notwithstanding any requisite approval thereof by the majority of the
stockholders of the Company:


(a)       by duly authorized mutual written consent executed by the Company and
all of the Investors;


(b)       automatically if the majority of the stockholders of the Company does
not provide the requisite approval thereof;


(c)       automatically if there shall be any law that makes the consummation of
such transactions illegal or otherwise prohibited or if any court of competent
jurisdiction, governmental authority or Trading Market shall have issued an
order, decree, ruling or taken any other action restraining, enjoining or
otherwise prohibiting such transactions; and

 
3

--------------------------------------------------------------------------------

 
 
(d)       automatically on October 31, 2008.


8.         Section 7.9.  Section 7.9 of the Securities Purchase Agreement is
hereby deleted in its entirety and replaced with the following Section 7.9:


7.9       Governing Law; Venue; Waiver of Jury Trial.  THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE
COMPANY, THE AGENT AND EACH INVESTOR HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY, THE AGENT OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY, THE AGENT OR ANY INVESTOR, ANY CLAIM THAT HE,
SHE OR IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT OR
THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY, THE AGENT AND
EACH INVESTOR HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.


9.         References to “this Agreement”, etc.  Where the context permits or
requires, references to “this Agreement”, “herein”, “hereunder”, “hereof”,
“hereto”, “herewith” and other similar expressions in the Securities Purchase
Agreement shall be read and construed as references to the Securities Purchase
Agreement, as amended hereby.

 
4

--------------------------------------------------------------------------------

 

10.       Securities Purchase Agreement in Full Force and Effect.  The
Securities Purchase Agreement remains in full force and effect, unamended, other
than as specifically amended by this Agreement.


11.       Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investor or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.


12.       Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


13.       Governing Law; Venue; Waiver of Jury Trial.  THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE
COMPANY, THE AGENT AND THE INVESTOR HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY, THE AGENT OR THE INVESTOR IN CONNECTION HEREWITH AND HEREBY
IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY THE COMPANY, THE AGENT OR THE INVESTOR, ANY CLAIM THAT HE, SHE OR IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE SECURITIES PURCHASE AGREEMENT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY
WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY, THE
AGENT AND THE INVESTOR HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 
5

--------------------------------------------------------------------------------

 

14.       Execution.  This Agreement may be executed in any number of separate
counterparts (including by facsimile or e-mail transmission), all of which, when
taken together, shall be considered one and the same agreement.  In the event
that any signature is delivered by facsimile transmission or e-mail attachment,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or e-mail-attached signature page were an
original thereof.


15.       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


16.       Currency.  All dollar amounts in this Agreement are expressed in the
lawful currency of the U.S.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.



 
OCCULOGIX, INC.
                 
By:
       
Name:
William G. Dumencu
   
Title:
Chief Financial Officer and Treasurer
                 
MARCHANT SECURITIES INC.
                 
By:
       
Name:
Gregory L. Marchant
   
Title:
President and CEO
                   
Name of Investor:
                         
By:
       
Name:
     
Title:
         


 

--------------------------------------------------------------------------------

 

Exhibit A


SCHEDULE OF INVESTORS
 
Investor
 
Amount of Investment (U.S.$)
         
2016728 Ontario Inc.
    100,000  
2144304 Ontario Inc.
    0  
Dalton J. Albrecht
    0  
Tsambikos Antonarakis
    0  
Karl & Kathryn Arrington
    0  
Ralph J. Barry
    0  
Simon Benstead
    300,000  
Michael S. Berg
    0  
Paul Bluhm
    50,000  
Tina & Kenny Brienza
    0  
Frank W. Burr
    0  
Kris Calder
    0  
Thomas Calder
    0  
Timothy Callan
    5,000  
Trevor Callan
    10,000  
Cardinal Crest Holdings, LLC
    125,000  
Cedarview II Holdings Inc.
    0  
Cheresh Varner Trust
    5,000  
Norine Cohen
    0  
John Cornish
    0  
Marcy Colton
    50,000  
Tom Colton
    50,000  
Michael Cucuz
    20,000  
Allison Dabney
    0  
John Danas
    0  
Sunil Dattani
    0  
Sally A. Davidson
    350,000  
Thomas N. Davidson Education Trust – 2006
    125,000  
Thomas N. Davidson Revocable Trust
    200,000  
Alessandro DeSimone
    0  
Justin DiCiano
    10,000  
Bryce C. Douglas
    0  
Excite Holdings Corporation
    0  
Ralph W. Goldsilver
    25,000  
Amarkumar Gudka
    0  
Guise Management Corporation Defined Benefit Pension Plan
    0  
HEC Fellows LLC
    0  
W & R Hickel Family Trust
    0  



 
1

--------------------------------------------------------------------------------

 
 
Investor
 
Amount of Investment (U.S.$)
           
James and Daphne Jameson Family Trust
    0  
Gus and Anne Karnasiotis
    60,000  
Richard L. Lindstrom
    100,000  
Attlilio Lombardi
    0  
Lynchburg Wisdom Ventures, LLC
    10,000  
Rachel Mamounis
    18,000  
Peter McCague
    0  
The Peter Meinig Revocable Trust
    0  
Melton Willows Pty Ltd
    0  
Reed A. Miller
    0  
Kristine Morrill
    0  
Loutfi Mouaket
    0  
Peter R. Munson
    0  
Sean J. Na
    0  
New Horizons Holdings Inc.
    10,000  
Vicki G. Norton
    0  
Peoples International Co. Inc.
    40,000  
Voula Politis
    0  
Alfonso Principato
    0  
Kathy Rakhit
    0  
Anthony Reisis
    50,000  
Chris Salapoutis
    75,000  
David Sarraf
    10,000  
S.I.F.I. S.p.A.
    150,000  
David W. Stevens
    0  
Syra Kamin Limited
    50,000  
John C. Taylor
    25,000  
Visionary Consultants Inc.
    0  
Felicia Warheit
    25,000  
Glenn Warheit
    25,000  
Phillip Warheit
    100,000  
Jack Wasserman Trust
    0  
Martin J. Waters
    0  
Markus & Edith Weigand
    0  
WS Investment Company LLC (2008A)
    0  
WS Investment Company LLC (2008C)
    0  
Thomas Yan
    0  
Jason Yim
    0  

 
 
2

--------------------------------------------------------------------------------